Reasons for Allowance
	Claims 1-13 and 16-19 are allowed. The following is an Examiners statement for reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with
both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 19.

Representative claim 1 recites:
A walk-through gate, comprising: a first semi-transparent side wall and a second semi-transparent side wall encapsulating a walk-through gate volume having an ingress portion and an egress portion; a plurality of antennas for wirelessly receiving and distinguishing from among different purchasable product identifiers for product specific wireless product purchase; and judging, for a given product purchase session, whether any items should have been included in the given product purchase session and whether any items should have been excluded in the given product purchase session, and providing a late charge or a late credit to a final bill for an ending of the given product purchase session responsive to a given judgement for the given product purchase session wherein the plurality of antennas comprises a movable antenna configured to read the product identifiers, and wherein at least one of the first semi-transparent side wall and the second semi-transparent side wall comprises the movable antenna, wherein the movable antennas moves within comprising ones of the first transparent side wall and the second semi-transparent side wall.

United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. teaches a system, device, and method for enabling transit access using a multi-beam phased array antenna. One method may include repeatedly transmitting, by a location transmitter positioned within a transit location within a transit system, a location signal identifying the transit location. The method may include receiving, by a mobile communication device, the location signal, initiating a check-in process, and transmitting a device signal identifying the mobile communication device. The method may include receiving, by a gate receiver positioned within a gate within the transit location, the device signal and analyzing the received device signal to determine that a holder of the mobile communication device is entering through the gate.

 United States Patent Application Publication No. 2018/0286185 A1 to Humphrys  teaches a system and method for facilitating automated checkout are provided. A method may include, in response to activation of a piezoelectric RFID tag coupled to a merchandise item, transmitting a signal from the piezoelectric RFID tag, the signal including merchandise item information. The method may further include receiving, at a passive RFID reader, the signal from the piezoelectric RFID tag including the merchandise item information. The method may also include determining, based on detection of the signal from the piezoelectric RFID tag including the merchandise item information at the passive RFID reader, whether the merchandise item should be added to an electronic shopping cart. The method may additionally include, in response to 
United States Patent Application Publication No. 2011/0095892 A1 to Hong et al. teaches an RFID-based reader configured to allow a UHF band RFID reader unit to recognize an RFID tag in a short distance, and to minimize an erroneous recognition, the reader including a gate frame discretely installed at both sides of an entrance and exit, a parabolic surface type reflective plate perpendicularly installed inside of the gate frame, an array antenna arranged on the reflective plate for receiving a tag information transmitted from an RFID tag, and an RFID reader unit for controlling an operation of the array antenna and converting the tag information received from the array antenna to a tag data.
However, none of the applied references when considered alone or in combination teach a plurality of antennas for wirelessly receiving and distinguishing from among different purchasable product identifiers for product specific wireless product purchase; and judging, for a given product purchase session, whether any items should have been included in the given product purchase session and whether any items should have been excluded in the given product purchase session, and providing a late charge or a late credit to a final bill for an ending of the given product purchase session responsive to a given judgement for the given product purchase session wherein the plurality of antennas comprises a movable antenna configured to read the product identifiers, and wherein at least one of the first semi-transparent side wall and the second semi-transparent side wall comprises the movable antenna, wherein the movable antennas moves within comprising ones of the first transparent side wall and the second semi-transparent side wall.
The examiner notes the cited limitations above in combination with the other limitations found within the independent claim are found to be allowable over the prior art of record. Claims 2-13 and 16-18, each depend from claim 1 and therefore claims 2-13 and 16-18 are allowable for reasons consistent with those identified with respect to claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627